Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Continued Examination Application (RCE)
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set
 forth in 37 CFR 1.17(e), was filed in this application after the final rejection.  Since this
 application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37
 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 
pursuant to 37 CFR 1.114.  Applicants’ submission filed on 07/11/2022 has been entered.

Response to Amendment
2.	The amendment filed on 07/11/2022 has been made of record and entered.  Claims 1-3 have been amended.
	Claims 1-3 are currently pending in this application and under consideration.

Claim Objections
3.	Claim 2 is objected to because of the following informalities:
	It would appear that the limitation on “; and wherein the material of the catalyst metal particles contained in the catalyst layer includes a noble metal, and the material of the carrier contained in the catalyst layer includes a metal oxide or the solid solution of the metal oxide” should be deleted since it is already recited in claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “higher than” in claims 1 & 3 is a relative term which renders the claim indefinite. The term “higher than” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102(a)(2)/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoda et al. (US 10,626,765 B2).
	Inoda et al. ‘765 discloses a gasoline engine exhaust gas purification device, the device comprising: a substrate of wall-flow structure having an inlet cell and outlet cell, and a porous partition wall that partitions the inlet cell and the outlet cell from each other; an upstream catalyst layer provided inside the partition wall, etc.; and a downstream catalyst layer provided inside the partition wall, etc. wherein the downstream catalyst layer contains a carrier, and Rh supported on the first carrier, and the upstream catalyst layer contains a second carrier, and at least one of Pd and Pt supported on the second carrier (See col. 16, claim 1).  The proportion of a coating amount of the upstream catalyst layer is 30% to 60%, with respect to 100% as a total of the coating amount of the upstream catalyst layer and a coating amount of the downstream catalyst layer per L of volume of the substrate (See col. 16, claim 2).  The upstream catalyst layer is formed in a portion corresponding to 20% to 80% of the length L of the substrate from the exhaust gas inflow end section of the substrate towards the downstream side and the downstream catalyst layer is formed in a portion corresponding to 20% to 80% of the substrate from the exhaust gas outflow end section of the substrate (See col. 12, lines 5-14).  See also entire reference for further details.
	The reference appears to teach the claimed exhaust gas purification device comprising the same substrate material and catalyst layer having the same catalytic structure as claimed.
	While the reference is silent with respect to the “gas permeability” of the outflow side partition wall portion relative to the inflow side partition wall portion, it is inherent and expected that the same catalyst structure would have the same “gas permeability” and in view of a lack of specific value of the gas permeability being claimed.

Response to Applicants’ Arguments
6.	The remarks filed on 07/11/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-3 are pending.  Claims 1-3 are rejected.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
July 25, 2022